DETAILED ACTION
Summary
This Office action is in response to amendments dated February 10, 2022.  Claims 1-7, 9-18, 20 and 21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 9, 12, 14, 15, 17, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hubbard (US 2018/0233041 A1).
Regarding claim 1, Hubbard discloses an information processing apparatus having a controller comprising at least one processor (see at least Figures 1 and 5, items 155 and 500 | [0023] note the application server (155, 500) includes a processor (510) and memory (520, 530) | [0038]) configured to perform: 
obtaining first data representing a driving tendency of a first vehicle (see at least Figures 1 and 3, items 110, 115, 120 and 310 | [0015-0019] note the first vehicle (110, 310) obtains first data, such as position, via a positioning device (115) for transmission to a wireless network (135) | [0030] note the positioning device (115) of the first vehicle (110, 310) tracks location and speed for collection at the server (155)); 
obtaining second data representing a driving tendency of each second vehicle located in the vicinity of the first vehicle (see at least Figure 3, items 320-360 | [0030-0031] note the positioning device (115) of each of the second vehicles (320-360) tracks location and speed for collection at the server (155)); 
aggregating the second data corresponding to a plurality of the second vehicles thereby to generate reference data (see at least [0030-0031] note the server (155) generates an average speed and a standard deviation for the second vehicles (320-360) in a five mile portion of the roadway); and
calculating a degree of similarity between the first data and the reference data thereby to make a notification to a driver of the first vehicle when there is a deviation of a predetermined value or more between the first data and the reference data (see at least [0014] | [0030-0031] note the server (155) generates and transmits an alert to the first vehicle (110, 310) if the first vehicle’s (110, 310) speed exceeds twice the standard deviation of an average speed for the second vehicles (320-360) in the five mile portion of the roadway), 
wherein the controller aggregates a plurality of pieces of the second data on a lane by lane basis (see at least [0035] note lane information is recorded such that the first vehicle (110, 310) weaving in and out of lanes, with respect to the second vehicles (320-360), is detected | [0037] | claims 6, 10 and 13, note when the first vehicle’s (110, 310) lane metric falls outside of an acceptable range, which is a standard deviation of each piece of second vehicle data (320-360), an alert is transmitted).
Regarding claim 3, Hubbard, as addressed above, discloses wherein the first data is data generated by the first vehicle, and the second data is data generated by the second vehicles (see at least [0017-0019] | [0030]).
Regarding claim 4, Hubbard, as addressed above, discloses wherein the controller aggregates the second data generated by the second vehicles in a predetermined range including a point at which the first vehicle generates the first data (see at least [0030-0031] note the first data from the first vehicle (110, 310) is compared to all other second vehicles (320-360) in that same highway area, such as a five mile portion of the highway).
Regarding claim 6, Hubbard, as addressed above, discloses wherein the driving tendencies are tendencies related to speed (see at least [0030-0031] note speed).
Regarding claim 9, Hubbard, as addressed above, discloses wherein the controller calculates the degree of similarity by using the reference data corresponding to a lane in which the first vehicle is traveling (see at least [0035] note lane information is recorded such that the first vehicle (110, 310) weaving in and out of lanes, with respect to the second vehicles (320-360), is detected | [0037] | claims 6, 10 and 13, note when the first vehicle’s (110, 310) lane metric falls outside of an acceptable range, which is a standard deviation of each piece of second vehicle data (320-360), an alert is transmitted).
Regarding claim 12, Hubbard discloses an information processing method (see at least Figures 1, 4 and 5, items 155 and 500 | [0023] note the application server (155, 500) includes a processor (510) and memory (520, 530) | [0038]) comprising: 
obtaining first data representing a driving tendency of a first vehicle (see at least Figures 1 and 3, items 110, 115, 120 and 310 | [0015-0019] note the first vehicle (110, 310) obtains first data, such as position, via a positioning device (115) for transmission to a wireless network (135) | [0030] note the positioning device (115) of the first vehicle (110, 310) tracks location and speed for collection at the server (155)); 
obtaining second data representing a driving tendency of each second vehicle located in the vicinity of the first vehicle (see at least Figure 3, items 320-360 | [0030-0031] note the positioning device (115) of each of the second vehicles (320-360) tracks location and speed for collection at the server (155)); 
aggregating the second data corresponding to a plurality of the second vehicles thereby to generate reference data (see at least [0030-0031] note the server (155) generates an average speed and a standard deviation for the second vehicles (320-360) in a five mile portion of the roadway); and 
calculating a degree of similarity between the first data and the reference data thereby to make a notification to a driver of the first vehicle when there is a deviation of a predetermined value or more between the first data and the reference data (see at least [0014] | [0030-0031] note the server (155) generates and transmits an alert to the first vehicle (110, 310) if the first vehicle’s (110, 310) speed exceeds twice the standard deviation of an average speed for the second vehicles (320-360) in the five mile portion of the roadway),
wherein a plurality of pieces of the second data are aggregated on a lane by lane basis (see at least [0035] note lane information is recorded such that the first vehicle (110, 310) weaving in and out of lanes, with respect to the second vehicles (320-360), is detected | [0037] | claims 6, 10 and 13, note when the first vehicle’s (110, 310) lane metric falls outside of an acceptable range, which is a standard deviation of each piece of second vehicle data (320-360), an alert is transmitted).
Regarding claim 14, Hubbard, as addressed above, discloses wherein the first data is data generated by the first vehicle, and the second data is data generated by the second vehicles (see at least [0017-0019] | [0030]).
Regarding claim 15, Hubbard, as addressed above, discloses wherein the second data generated by the second vehicles is aggregated in a predetermined range including a point at which the first vehicle generates the first data (see at least [0030-0031] note the first data from the first vehicle (110, 310) is compared to all other second vehicles (320-360) in that same highway area, such as a five mile portion of the highway).
Regarding claim 17, Hubbard, as addressed above, discloses wherein the driving tendencies are tendencies related to speed (see at least [0030-0031] note speed).
Regarding claim 20, Hubbard, as addressed above, discloses wherein the degree of similarity is calculated by using the reference data corresponding to a lane in which the first vehicle is traveling (see at least [0035] note lane information is recorded such that the first vehicle (110, 310) weaving in and out of lanes, with respect to the second vehicles (320-360), is detected | [0037] | claims 6, 10 and 13, note when the first vehicle’s (110, 310) lane metric falls outside of an acceptable range, which is a standard deviation of each piece of second vehicle data (320-360), an alert is transmitted).
Regarding claim 21, Hubbard, as addressed above, discloses a non-transitory computer readable storage medium with a program stored therein for causing a computer to execute the information processing method according to claim 12 (see at least Figures 1, 4 and 5, items 155 and 500 | [0023] note the application server (155, 500) includes a processor (510) and memory (520, 530) | [0038]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Webster (US 2021/0295443 A1).
Regarding claim 2, Hubbard does not specifically disclose wherein the first data and the second data are data representing driving tendencies of the first vehicle and the second vehicles, respectively, in a past predetermined period of time. 
It is known to filter or extract similar data for subsequent comparison.  For example, Webster teaches an apparatus that performs operations on first data and second data, wherein the first data and the second data are data representing driving tendencies of the first vehicle and the second vehicles, respectively, in a past predetermined period of time (see at least Figure 5, note the data is filtered by Direction = East and a Threshold Distance = .25 miles | Figure 6, note the data is filtered by a Threshold Time Period = 5 minutes, Threshold Distance = .25 miles, etc. | [0108] | [0122]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Webster into Hubbard.  This provides a known alternative comparison metric that can be used in place of, or in addition to, Hubbard’s predetermined range while providing predictable results.
Regarding claim 5, Hubbard in view of Webster, as addressed above, teach wherein the controller aggregates the second data generated by the second vehicles in a predetermined period of time including a point in time at which the first vehicle generates the first data (see at least Figure 5 of Webster, note the data is filtered by Direction = East and a Threshold Distance = .25 miles | Figure 6 of Webster, note the data is filtered by a Threshold Time Period = 5 minutes, Threshold Distance = .25 miles, etc., and further note the TARGET vehicle’s timestamp relative to the second vehicles’ timestamps | [0108] of Webster | [0122] of Webster).
Regarding claim 11, Hubbard does not specifically disclose wherein the controller determines a content of the notification based on a magnitude of the deviation.
It is known to determine a notification in different ways.  For example, Webster teaches an apparatus with a controller, wherein the controller determines a content of a notification based on a magnitude of the deviation (see at least Figure 9 | [0108-0109] note the insured individual's automobile insurance risk assessment rating may increase or decrease, if, for example, the insured individual's relative speed (i.e., average velocity differential) is above or exceeds a certain threshold range (e.g., a threshold mph range or a threshold percentage range) of the average velocity of the other vehicles in the vicinity, the insured individual may be exhibiting risker than average driving behavior | [0110] note the magnitude of the driver’s risk | [0117-0118] note the content of the transmitted notification is based on the magnitude of the driver’s risk).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Webster into Hubbard.  This allows Hubbard’s alert to be customized based upon how risky the driver is driving, thus providing the driver with context regarding the alert.
Regarding claim 13, Hubbard in view of Webster, as addressed above, teach wherein the first data and the second data are data representing driving tendencies of the first vehicle and the second vehicles, respectively, in a past predetermined period of time (see at least Figure 5 of Webster, note the data is filtered by Direction = East and a Threshold Distance = .25 miles | Figure 6 of Webster, note the data is filtered by a Threshold Time Period = 5 minutes, Threshold Distance = .25 miles, etc. | [0108] of Webster | [0122] of Webster).
Regarding claim 16, Hubbard in view of Webster, as addressed above, teach wherein the second data generated by the second vehicles is aggregated in a predetermined period of time including a point in time at which the first vehicle generated the first data (see at least Figure 5 of Webster, note the data is filtered by Direction = East and a Threshold Distance = .25 miles | Figure 6 of Webster, note the data is filtered by a Threshold Time Period = 5 minutes, Threshold Distance = .25 miles, etc., and further note the TARGET vehicle’s timestamp relative to the second vehicles’ timestamps | [0108] of Webster | [0122] of Webster).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Ansari (US 2016/0357188 A1).
Regarding claim 7, Hubbard does not specifically disclose wherein the second data further includes data representing a preference of a driver of each second vehicle.
It is known for vehicles to transmit a variety of different data.  For example, Ansari teaches a system wherein second data further includes data representing a preference of a driver of each second vehicle (see at least [0242] note the driver monitoring unit (4102), which is part of the second vehicle (4102), can be configured to transmit the behavior parameters of the driver, such as vehicle speed, vehicle accelerations, driver location, seatbelt use, wireless device use, turn signal use, driver aggression, etc., to the server (4106) | [0289-0291] note the second vehicles’ have a dial that allows its user to indicate their (driving style) aggression).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ansari into Hubbard.  This provides known alternative second data (e.g., speed, location and aggression) that can be transmitted in addition to Hubbard’s second data (e.g., speed and location) while providing predictable results.  In addition, this may aid Hubbard’s system in determining whether or not the driver’s weaving is characteristic of the driver’s style (see [0037] of Hubbard).
Regarding claim 18, Hubbard in view of Ansari, as addressed above, teach wherein the second data further includes data representing a preference of a driver of each second vehicle (see at least [0242] of Ansari, note the driver monitoring unit (4102), which is part of the second vehicle (4102), can be configured to transmit the behavior parameters of the driver, such as vehicle speed, vehicle accelerations, driver location, seatbelt use, wireless device use, turn signal use, driver aggression, etc., to the server (4106) | [0289-0291] of Ansari, note the second vehicles’ have a dial that allows its user to indicate their (driving style) aggression).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2018/0233041 A1) in view of Kumabe (US 2012/0330527 A1).
Regarding claim 10, Hubbard, as addressed above, discloses wherein the controller records a distance between the first vehicle and each second vehicle when aggregating a plurality of pieces of the second data (see at least [0035] note how closely the first vehicle may be relative to the second vehicle).
Hubbard does not specifically disclose performing weighting.
It is known to store data in different ways.  For example, Kumabe teaches a system wherein a controller performs weighting according to a distance between a first vehicle and each second vehicle when aggregating a plurality of pieces of second data (see at least [0107-0108]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kumabe into Hubbard.  This provides the ability to provide more weight to the inter-vehicle distances of the closer second vehicles than the further second vehicles, thus providing a more accurate determination of Hubbard’s inter-vehicle distance.

Response to Arguments
Applicant's arguments filed February 10, 2022, have been fully considered but they are not persuasive.  Applicant argues “Hubbard fails to teach or suggest aggregation of the deviation of lane metric of each second vehicle 320-360 on a lane by lane basis.  That is, Hubbard fails to teach or suggest ‘the controller aggregates a plurality of pieces of the second data on a lane by lane basis’ and ‘a plurality of pieces of the second data are aggregated on a lane by lane basis.’”
In response, claims 1 and 12 clearly recite “the controller aggregates a plurality of pieces of the second data on a lane by lane basis” and “a plurality of pieces of the second data are aggregated on a lane by lane basis.”  However, Applicant argues “Hubbard fails to teach or suggest aggregation of the deviation of lane metric of each second vehicle 320-360 on a lane by lane basis.”  Here Applicant refers to paragraph [0127] in Applicant’s Publication US 2021/0233398 A1 which states “road lanes may be taken into account when generating the reference data.  For example, the reference data may be generated on a lane by lane basis by attaching information related to a traveling lane to the driving tendency data.”  As required by the claims, the second data is not the same as the reference data (which is generated from the second data).  Thus, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “Hubbard fails to teach or suggest aggregation of the deviation of lane metric of each second vehicle 320-360 on a lane by lane basis.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For at least this reason, Applicant’s arguments are not persuasive.
Moreover, Hubbard clearly records which lanes the first and second vehicles are in as outlined above in the Office action and agreed with by Applicant. “In fact,” as stated by Applicant in the remarks, “Hubbard describes recording the lane information (the information on weaving in and out of lane with respect to the second vehicles 320-360) and detecting weaving in and out of lane with respect to the second vehicles 320-360.”  However, as outlined above, Applicant’s arguments, “Hubbard fails to teach or suggest aggregation of the deviation of lane metric of each second vehicle 320-360 on a lane by lane basis”, are misdirected in that they are clearly directed toward the generated reference data (which is compared with the first data).  For at least these reasons, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687